LITHIUM-STUFFED GARNET ELECTROLYTES WITH SECONDARY PHASE INCLUSIONS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 6/27/2022:
Claims 1, 27, 30, 31, and 86 have been amended; claims 100-101 have been added. Claims 24-26 and 28 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 112(b) and 102(a)(1) have been withdrawn due to amendments.

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “Notwithstanding the single example in Djenadic that includes La2Zr2O7 and LaAlO3, such disclosure does not disclose or suggest including more than two secondary phase inclusions. In fact, Djenadic states that higher Al-content was shown to be disadvantageous for the preparation of phase pure samples using the NSP method, causing the formation of small amounts of La0.5+δZr0.5-δO1.75-δ/2 and LaAlO3.”
The Examiner respectfully traverses. This is only relevant to the NSP method used for synthesis. This particular method of making is not relevant in the current product claims.
The Applicant discloses: “One skilled in the art starting with Djenadic would not be motivated by the teaching in Xu to select the impurities phases in Xu to insert into the Al-doped garnet-type compounds in Djenadic. Xu is directed to a procedure to obtain LLZO with desirable pure cubic phase. (Xu, page 292, col. 1). Xu developed a process of removing the impurities such as La2Zr2O7, LiAlO4 to obtain pure cubic phase LLZO. (Id.) Therefore, one skilled in the art would not read Xu and be motivated to insert the unwanted impurities of Xu into the structure in Djenadic when Xu is directed to eradicating the impurities.”
The Examiner respectfully traverses. The Applicant provides no explanation as to why one would not be motivated by the teachings of Xu relied on by the Examiner. In fact, Xu teaches that annealing at 900°C provides a more porous structure (Page 294, right column, first paragraph). One of ordinary skill in the art knows that a more porous structure is advantageous in electrochemical applications. Xu discloses that when annealing at 900°C, tetragonal garnets and impurities exist. As the temperature increases, the impurity phases are removed. This is a temperature dependent process which is claimed in claim 86 and taught by Xu. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 11-12, 27-33, 44 and 86 are unpatentable over Djenadic et al. (Solid State Ionics, 263, (2014), 49-56) as applied to claim 1 above, and further in view of Xu et al. (J. Power Sources, 302, (2016), 291-297). 
Regarding claims 1, 27, and 28, Djenadic et al. teach a multiphase thin film solid-state electrolyte (Introduction) comprising: a primary cubic phase lithium-stuffed garnet characterized by the chemical
    PNG
    media_image1.png
    19
    573
    media_image1.png
    Greyscale
 0≤D<2; 1<E<3, 10<F<13, and M" is selected from the group consisting of Mo, W, Nb, Y, Ta, Ga, Sb, Ca, Ba, Sr, Ce, Hf, and Rb (Abstract discloses Li7-3xLa3Zr2AlxO12, x=0-0.25); a secondary phase inclusion in the primary cubic phase lithium-stuffed garnet (Fig. 2, table 2); wherein: the primary cubic phase lithium-stuffed garnet is present in the multiphase thin film solid-state electrolyte at about 70-99.9 vol % with respect to the volume of the multiphase thin film electrolyte; and the secondary phase inclusion is present in the multiphase thin film solid-state electrolyte at about 30-0.1 vol% with respect to the volume of the multiphase thin film electrolyte(Table 2 discloses 97.9 wt% of Li7L3Zr2O12 (LLZO) and 1.3 wt.% of La2Zr2O7 (LZO). The densities of LLZO and LZO are 4.99 and 5.88 g/cm3 respectively. As such, the vol % for each compound will be 98.9 vol% LLZO and 1.11 vol.% LZO.).
However, they do not teach wherein the secondary phase inclusion comprises at least four materials.
Xu et al. teach synthesis of Li7La3Zr2O12 (LLZO) doped with Al (Abstract). The LLZO material synthesized can have multiple phases comprised of LiLaO2, La2Zr2O7, Li6Zr2O7, and Li5AlO4.
Therefore, it would have been obvious to modify Djenadic with Xu in order to improve stability and ionic conductivity.
Regarding claim 3, Djenadic and Xu et al. teach the multiphase thin film solid-state electrolyte of claim 1. Further, Djenadic et al. teach wherein the secondary phase inclusion d50 grain size is less than 10 µm (Section 3.1 and table 1 disclose 1 nm.).
Regarding claims 11, 12, 29-33, Djenadic and Xu et al. teach the multiphase thin film solid-state electrolyte of claim 1. Further, Djenadic teach wherein the secondary phase inclusions comprise more than one type of secondary phase inclusions (Table 2 discloses two at once: La2Zr2O7 and LaAlO3.).
Regarding claim 44, Djenadic and Xu et al. teach the multiphase thin film solid-state electrolyte of claim 1. However, they do not teach wherein the 90th percentile largest pore has no lateral extent larger than 5 µm as measured by cross-section electron microscopy.
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 86, Djenadic et al. teach a process of making a composition, wherein the compositions comprises: primary cubic phase lithium-stuffed garnet characterized by the chemical
    PNG
    media_image1.png
    19
    573
    media_image1.png
    Greyscale
 0≤D<2; 1<E<3, 10<F<13, and M" is selected from the group consisting of Mo, W, Nb, Y, Ta, Ga, Sb, Ca, Ba, Sr, Ce, Hf, and Rb (Abstract discloses Li7-3xLa3Zr2AlxO12, x=0-0.25); a secondary phase inclusion in the primary cubic phase lithium-stuffed garnet (Fig. 2, table 2); wherein: the primary cubic phase lithium-stuffed garnet is present at about 70-99.9 vol % with respect to the volume of the composition; and the secondary phase inclusion is present at about 0.1 to 30 vol% with respect to the volume of the composition (Table 2 discloses 97.9 wt% of Li7L3Zr2O12 (LLZO) and 1.3 wt.% of La2Zr2O7 (LZO). The densities of LLZO and LZO are 4.99 and 5.88 g/cm3 respectively. As such, the vol % for each compound will be 98.9 vol% LLZO and 1.11 vol.% LZO.),
the process comprising the following steps:(a) providing a mixture of lithium-stuffed garnet chemical precursors to the mixture, wherein an amount of Al in the mixture exceeds the solubility limit of Al in the primary cubic phase lithium-stuffed garnet (Section 2.1); and (b) calcining the mixture by heating it to at least 800 °C (Section 2.1 discloses 900 °C.).
However, they do not teach wherein the secondary phase inclusion comprises at least three materials.
Xu et al. teach synthesis of Li7La3Zr2O12 (LLZO) doped with Al (Abstract). The LLZO material synthesized can have multiple phases comprised of LiLaO2, La2Zr2O7, Li6Zr2O7, and Li5AlO4.
Therefore, it would have been obvious to modify Djenadic with Xu in order to improve stability and ionic conductivity.


Claims 7, 20, 21, 23, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Djenadic et al. (Solid State Ionics, 263, (2014), 49-56) and Xu et al. (J. Power Sources, 302, (2016), 291-297) as applied to claim 1 above, and further in view of Holme et al. (US 2015/0099188 A1).
Regarding claim 7, Djenadic and Xu et al. teach the multiphase thin film solid-state electrolyte of claim 1. However, they do not teach wherein the primary cubic phase lithium-stuffed garnet grain size d50 is from about 0.5µm-10µm.
Holme et al. teach the use of lithium-stuffed garnets for solid electrolyte (Abstract) such as LLZO (Example 4 discloses Li7La3Zr2O120.35Al2O3.). Further, the primary cubic phase lithium-stuffed garnet grain size d50 is from about 0.5µm-10µm (Paragraph 0203 discloses 10 nm-10µm).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Djenadic and Xu with Holme in order to improve conductivity.
Regarding claims 20 and 21, Djenadic and Xu et al. teach the multiphase thin film solid-state electrolyte of claim 1. However, they do not teach wherein the thickness of the thin film solid-state electrolyte is between 10 nm and 100 µm.
Holme et al. teach the use of lithium-stuffed garnets for solid electrolyte (Abstract) such as LLZO (Example 4 discloses Li7La3Zr2O120.35Al2O3.). Further, the thickness of the thin film solid-state electrolyte is between 10 nm and 100 µm (Paragraph 0091).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Djenadic and Xu with Holme in order to improve conductivity.
Regarding claim 23, Djenadic and Xu et al. teach the multiphase thin film solid-state electrolyte of claim 1. However, they do not teach wherein the thin film solid-state electrolyte has an area of at least 25 cm2.
Holme et al. teach the use of lithium-stuffed garnets for solid electrolyte (Abstract) such as LLZO (Example 4 discloses Li7La3Zr2O120.35Al2O3.). Further, the thin film solid-state electrolyte has an area of at least 25 cm2 (Paragraph 0259).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Djenadic and Xu with Holme in order to improve conductivity.
Regarding claim 43, Djenadic and Xu et al. teach the multiphase thin film solid-state electrolyte of claim 1. However, they do not teach where the multiphase thin film solid-state electrolyte has a total porosity of less than 5 vol% as determined by SEM.
Holme et al. teach the use of lithium-stuffed garnets for solid electrolyte (Abstract) such as LLZO (Example 4 discloses Li7La3Zr2O120.35Al2O3.). Further, the multiphase thin film solid-state electrolyte has a total porosity of less than 5 vol% as determined by SEM (Paragraph 0205).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Djenadic and Xu with Holme in order to improve conductivity.

Allowable Subject Matter
Claims 100 and 101 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of these claims is not disclosed in the cited prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729